DETAILED ACTION
Claims 1-30 are presented for examination.
Claims 2, 19, 28, and 30 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification were received on 12/08/2021.  The amendment is hereby entered.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	3GPP changing behavior based on server availability information does not anticipate adjustment to performance indicators based on “a UE modified performance profile for the application client,” as recited in independent claim 1. Thus, 3GPP does not anticipate “an adjustment to one or more performance indicators for an application client .. . based at least in part on a UE modified performance profile for the application client,” as recited in independent claim 1, [Remarks, pages 11-14].
(2)	There is no suggestion in 3GPP of a UE transmitting an indication of an adjustment to one or more parameters to an edge data network. … Thus, 3GPP does not anticipate “a user equipment (UE). . . transmitting, to an edge data network,” as recited in independent claim 1, [Remarks, pages 12-14].
(3)	3GPP further fails to anticipate “receiving, from the edge data network via the wireless network, an indication of the one or more performance indicators for the application client, the one or more performance indicators are one or more default performance indicators,” as recited in amended dependent claim 2, [Remarks, page 15].
The Examiner respectfully disagrees with these arguments.

As per the first and second argument,
As indicated in the previous rejection and below, 3GPP discloses transmitting, to an edge data network via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21-23, 35, 36, 50, transmitting, to an edge data network via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)].
 
Regarding a UE transmitting an indication of an adjustment to one or more parameters to an edge data network, based at least in part on a UE modified performance profile for the application client, 3GPP discloses in pages 21-23, 35, and 36. 
[Page 21] … 3. Upon receiving the request from the Edge Enabler Client, the Edge Enabler Server checks if the Edge Enabler Client is authorized to discover the requested Edge Application Server(s). The authorization check may apply to
an individual Edge Application Server, a category of Edge Application Servers or to the Edge Data Network, i.e., to all the Edge Application Servers. If the discovery request contained query filters that indicated a desired level of access permissions, features, and/or location availability, then the Edge Enabler Server may also check if the Edge Enabler Server is able to provide access to Edge Application Servers that are able to provide the desired level of access permissions, features, and/or location availability.
4. If the Edge Enabler client is authorized, the Edge Enabler Server retrieves the information of Edge Application Servers. The information includes a list of FQDN(s) along with a mapping to the IP address(es) of the Edge Application Servers running on the Edge Hosting Platforms in the Edge Data Network. For Edge Application Servers that are available but not instantiated, the Edge Enabler Server includes relevant information. Further, the Edge Enabler Server applies any discovery policies or filters, including the filters received in the Edge Application Server discovery request to the retrieved information, if any. . If additional access permissions were specified in the query filters of the discovery request, the Edge Enabler Server may include additional information regarding the discovered Edge Application Servers. For example, the Edge Enabler Server may
indicate the access permissions, the types of features, and the Application Client locations(s) that the Edge Application Servers can support. 

[Page 22] The UE shall be configured information for with Edge Data Network(s) to identify the availability of Edge Computing service(s) based on the UE location and/or UE's service requirements/preferences and optional the UE's connectivity, to establish the connection(s)to the Edge Data Network(s) and the Edge enabler server(s).
…

[AltContent: arrow][AltContent: textbox (Request – comprising initial/updated/adjustment performance requirements (a UE modified/updated client/performance profile))]
    PNG
    media_image1.png
    287
    596
    media_image1.png
    Greyscale


1. The UE sends the initial provisioning request to the Edge Data Network Configuration Server. The request message includes the UE identifier such as GPSI (See 3GPP TS 23.003 [6] clause 28.8 for the definition of GPSI) and Application Client Profile(s).

[Page 23] 


    PNG
    media_image2.png
    329
    738
    media_image2.png
    Greyscale

[Page 35] … 5. Trigger condition or a combination of trigger conditions such as information update from the Edge Application Server illustrated in Step 4, change in UE's location, change in network conditions etc., as configured in the Edge Enabler Server or as requested by the Edge Enabler Client, meet at the Edge Enabler Server.

[Page 36] … 1. The Edge Enabler Client sends Edge Enabler Client registration request (New or Update Indication, Application Client Profile(s)) to the Edge Enabler Server. The request from the client includes the security credentials
received from the Authentication/Authorization Function after successful authorization for the Edge Computing service, as described in solution #6, clause 7.6. The request also optionally includes Application Client Profile(s) for the Application Clients that use the Edge Enabler's services. The Application Client Profile indicates to the Edge Enabler Server how the Edge Enabler Client expects to use the services of the Edge Enabler Server. The contents of the Application Client Profile are listed in Table 7.8.1-1. The Edge Enabler Client registration request indicates to the Edge Enabler Server if the request is a new registration or a registration update. A registration update may be used to send new or updated Application Client Profile(s) to the Edge Enabler Server

In other words, 3GPP discloses wherein the UE sends an indication (provisioning request) to the Edge Data Network Configuration Server, wherein the request message includes an Application Client Profile(s). The Application Profile comprises range of KPIs (e.g., latency and data rate); and updated/adjustment performance requirements (a UE modified/updated client/performance profile).

This is similar to Applicant’s disclosure

[0017] In some examples of the method, apparatuses , and non-transitory computer- readable medium described herein, the UE modified performance profile indicates, for the application client, an adjustment to the one or more performance indicators based on an available network quality of service performance parameter, a current radio link quality parameter, a UE thermal parameter, a UE processor load parameter, a UE storage availability parameter, a UE memory availability parameter, an edge resource availability parameter, an application data time sensitivity parameter, a predicted change parameter, a predicted quality of service change parameter, a predicted user behavior parameter, a security parameter, a privacy parameter, or any combination thereof.

[0022] In some examples of the method, apparatuses, and non-transitory computer- readable medium described herein, transmitting the indication of the adjustment may include operations, features, means, or instructions for transmitting an indication of an adjusted latency indicator based on the UE modified performance profile.

[0192]   In some examples, the edge adjustment manager 1020 may receive an indication of an adjusted bandwidth indicator based on the UE modified performance profile. In some examples, the edge adjustment manager 1020 may receive an indication of an adjusted latency indicator based on the UE modified performance profile

Therefore, given that 3GPP discloses the UE sends an indication (provisioning request) to the Edge Data Network Configuration Server, wherein the request message includes an Application Client Profile(s) (e.g., range of KPIs (or updated KPIs) including (e.g., latency and data rate)), then 3GPP clearly discloses transmitting, to an edge data network via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client.

Regarding the rejection of claims 18, 27, and 29, claims 18, 27, and 29 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 18, 27, and 29, and thus please refer to the response to claim 1 above.


As per the third argument,
As indicated in the previous rejection and below, 3GPP discloses receiving, from the edge data network via the wireless network, an indication of the one or more performance indicators for the application client [Figure 7.1.1-1, pages 21, 22, 23, 35, receiving, from the edge data network via the wireless network, an indication of the one or more performance indicators for the application client (Server responds to the UE by sending the list of Edge Data Network configuration(s))], the one or more performance indicators are one or more default performance indicators [pages 21-23, 35, 36, the one or more performance indicators are one or more default performance indicators (Edge Enabler Client sends Edge Enabler Client registration request (New or Update Indication, Application Client Profile(s)) to the Edge Enabler Server, the registration request may include a new registration comprising default/initial KPI)].

Regarding wherein the one or more performance indicators are one or more default performance indicators, 3GPP discloses in pages 21-23, 35, and 36. 
[Page 36] … 1. The Edge Enabler Client sends Edge Enabler Client registration request (New or Update Indication, Application Client Profile(s)) to the Edge Enabler Server. The request from the client includes the security credentials
received from the Authentication/Authorization Function after successful authorization for the Edge Computing service, as described in solution #6, clause 7.6. The request also optionally includes Application Client Profile(s) for the Application Clients that use the Edge Enabler's services. The Application Client Profile indicates to the Edge Enabler Server how the Edge Enabler Client expects to use the services of the Edge Enabler Server. The contents of the Application Client Profile are listed in Table 7.8.1-1. The Edge Enabler Client registration request indicates to the Edge Enabler Server if the request is a new registration or a registration update. A registration update may be used to send new or updated Application Client Profile(s) to the Edge Enabler Server

In other words, 3GPP discloses wherein the UE sends an indication (initial provisioning request) including new/default/initial Application Client Profile(s) to the Edge Enabler Server.

Therefore, given that 3GPP discloses the UE sends an indication (provisioning request) to the Edge Data Network Configuration Server, wherein the request message includes a new/initial/default Application Client Profile(s) (e.g., range of KPIs (or updated KPIs) including (e.g., latency and data rate)), then 3GPP clearly discloses wherein the one or more performance indicators are one or more default performance indicators.

Regarding the dependent claims 3-17 and 20-26, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 10, 12-14, 16-24, and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP NPL Publication “3 Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on application architecture for enabling Edge Applications; (Release 17)”, TR 23.758, (IDS 01/26/2021).

As per claim 1, 3GPP discloses a method for wireless communications by a user equipment (UE) [Figures 6.2-1, 7.1.1-1, 7.2.1.2-1, 7.2.1.3-1, 7.6.1-1, 7.13.1.2-1, pages 17, 20, 22, 24, 33, 50, a method for wireless communications by a user equipment (UE) (Application Clients in the UE)], comprising: 
transmitting, to an edge data network via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, transmitting, to an edge data network via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)]; and 
communicating application data traffic with the edge data network via the wireless network in accordance with the one or more adjusted performance indicators [Figures 7.2.1.3-1, 7.7.1-1, pages 10, 20, 21, 35, communicating application data traffic with the edge data network via the wireless network in accordance with the one or more adjusted performance indicators (change in UE's location, change in network conditions etc., as configured in the Edge Enabler Server or as requested by the Edge Enabler Client; Application Client(s) may adjust its behavior; routing the outgoing application data traffic)].

As per claim 2, 3GPP discloses the method of claim 1, further comprising: 
receiving, from the edge data network via the wireless network, an indication of the one or more performance indicators for the application client [Figure 7.1.1-1, pages 21, 22, 23, 35, receiving, from the edge data network via the wireless network, an indication of the one or more performance indicators for the application client (Server responds to the UE by sending the list of Edge Data Network configuration(s))], the one or more performance indicators are one or more default performance indicators [pages 21-23, 35, 36, the one or more performance indicators are one or more default performance indicators (Edge Enabler Client sends Edge Enabler Client registration request (New or Update Indication, Application Client Profile(s)) to the Edge Enabler Server, the registration request may include a new registration comprising default/initial KPI)].

As per claim 3, 3GPP discloses the method of claim 1, further comprising: 
pages 18, 21, 35, receiving an edge service support message indicating edge service support for the application client (Server provides supporting functions needed for the UE; access permissions, the types of features, and the Application Client locations(s) that the Edge Application Servers can support)].

As per claim 4, 3GPP discloses the method of claim 3, wherein transmitting the indication of the adjustment comprises: 
transmitting the indication of the adjustment based at least in part on the edge service support message [Figures 7.2.1.3-1, 7.7.1-1, pages 10, 20, 21, 35, transmitting the indication of the adjustment based at least in part on the edge service support message (the Edge Enabler Server triggers a notification to the Edge Enabler Client containing the latest update on availability information)].

As per claim 5, 3GPP discloses the method of claim 1, further comprising: 
transmitting an indication of a second adjustment to one or more performance indicators for the application client based at least on an update to the UE modified performance profile for the application client [page 33, 34-36, 46, 52, transmitting an indication of a second adjustment to one or more performance indicators for the application client based at least on an update to the UE modified performance profile for the application client (Server(s) may update the availability information or related criteria such as time or location of availability that can be discovered by the Edge Enabler Client)].

As per claim 7, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
transmitting an indication of a first adjusted performance factor to indicate that processing of the application data traffic is to be performed by the UE, is to be performed by the edge data network, or is to be split between the UE and the edge data network [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, transmitting an indication of a first adjusted performance factor to indicate that processing of the application data traffic is to be performed by the UE, is to be performed by the edge data network, or is to be split between the UE and the edge data network (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)].

As per claim 9, 3GPP discloses the method of claim 1, 
wherein the UE modified performance profile indicates, for the application client, an adjustment to the one or more performance indicators based at least in part on an available network quality of service performance parameter, a current radio link quality parameter, a UE thermal parameter, a UE processor load parameter, a UE storage availability parameter, a UE memory availability parameter, an edge resource availability parameter, an application data time sensitivity parameter, a predicted change parameter, a predicted quality of service change parameter, a predicted user behavior parameter, a Table 7.12.1.2-1, pages 14, 15, 21, 35, wherein the UE modified performance profile indicates, for the application client, an adjustment to the one or more performance indicators based at least in part on an available network quality of service performance parameter (Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements)].

As per claim 10, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
transmitting an indication of an adjusted frame rate performance indicator based at least in part on the UE modified performance profile [Table 7.8.1-1, 7.8.1-1, pages 14, 36, transmitting an indication of an adjusted frame rate performance indicator based at least in part on the UE modified performance profile (KPIs (e.g. latency and data rate))].

As per claim 12, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
transmitting an indication of an adjusted bit rate performance indicator based at least in part on the UE modified performance profile [pages 14, 50, 52, transmitting an indication of an adjusted bit rate performance indicator based at least in part on the UE modified performance profile (QoS (e.g., guaranteed bitrate, maximum bitrate, priority))].

As per claim 13, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
Table 7.13.1.2-1, 7.13.1.3-1, pages 7, 50-52, transmitting an indication of an adjusted bandwidth indicator based at least in part on the UE modified performance profile (connection bandwidth in kbit/s)].

As per claim 14, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
transmitting an indication of an adjusted latency indicator based at least in part on the UE modified performance profile [Table 7.13.1.2-1, 7.13.1.3-1, pages 7, 50-52, transmitting an indication of an adjusted latency indicator based at least in part on the UE modified performance profile (Application Characteristics, Latency, Bandwidth)].

As per claim 16, 3GPP discloses the method of claim 1, wherein communicating the application data traffic comprises: 
communicating the application data traffic with an edge application server of the edge data network [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, communicating the application data traffic with an edge application server of the edge data network (exchange of Application Data Traffic with the Edge Application Server)].

As per claim 17, 3GPP discloses the method of claim 1, wherein transmitting the indication of the adjustment comprises: 
transmitting the indication of the adjustment to an edge enabler server, an edge configuration server, or both [Figures 7.2.1.3-1, 7.17.1-1, pages 14, 19, 24, 36, 60, transmitting the indication of the adjustment to an edge enabler server, an edge configuration server, or both (Edge Enabler Server and Edge Data Network Configuration Server)].

As per claim 18, 3GPP discloses a method for wireless communications by an edge server of an edge data network [Figures 6.2-1, 7.1.1-1, 7.2.1.2-1, 7.2.1.3-1, 7.6.1-1, 7.13.1.2-1, pages 17, 20, 22, 24, 33, 50, a method for wireless communications by an edge server of an edge data network (Edge Enabler Server)], comprising: 
receiving, from a user equipment (UE) via a wireless network [Figures 6.2-1, 7.1.1-1, 7.2.1.2-1, 7.2.1.3-1, 7.6.1-1, 7.13.1.2-1, pages 17, 20, 22, 24, 33, 50, a user equipment (UE) via a wireless network (Application Clients in the UE)], an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, receiving, from a user equipment (UE) via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)]; and 
Figures 7.2.1.3-1, 7.7.1-1, pages 10, 20, 21, 35, communicating application data traffic with the UE via the wireless network in accordance with the one or more adjusted performance indicators (change in UE's location, change in network conditions etc., as configured in the Edge Enabler Server or as requested by the Edge Enabler Client; Application Client(s) may adjust its behavior; routing the outgoing application data traffic)].

As per claim 19, 3GPP discloses the method of claim 18, further comprising: 
transmitting, to the UE via the wireless network, an indication of the one or more performance indicators for the application client [Figure 7.1.1-1, pages 21, 22, 23, 35, transmitting, to the UE via the wireless network, an indication of the one or more performance indicators for the application client (Server responds to the UE by sending the list of Edge Data Network configuration(s))], wherein the one or more performance indicators are one or more default performance indicators [pages 21-23, 35, 36, the one or more performance indicators are one or more default performance indicators (Edge Enabler Client sends Edge Enabler Client registration request (New or Update Indication, Application Client Profile(s)) to the Edge Enabler Server, the registration request may include a new registration comprising default/initial KPI)].

As per claim 20, 3GPP discloses the method of claim 18, further comprising: 
transmitting, to the UE via the wireless network, an edge service support message indicating edge service support for the application client [pages 18, 21, 35, transmitting, to the UE via the wireless network, an edge service support message indicating edge service support for the application client (Server provides supporting functions needed for the UE; access permissions, the types of features, and the Application Client locations(s) that the Edge Application Servers can support)].

As per claim 21, 3GPP discloses the method of claim 18, further comprising: 
receiving, from the UE via the wireless network, an indication of a second adjustment to one or more performance indicators for the application client based at least on an update to the UE modified performance profile for the application client [page 33, 34-36, 46, 52, receiving, from the UE via the wireless network, an indication of a second adjustment to one or more performance indicators for the application client based at least on an update to the UE modified performance profile for the application client (Server(s) may update the availability information or related criteria such as time or location of availability that can be discovered by the Edge Enabler Client)].

As per claim 22, 3GPP discloses the method of claim 18, wherein receiving the indication of the adjustment comprises: 
receiving an indication of a first adjusted performance factor to indicate that processing of the application data traffic is to be performed by the UE, is to be performed by the edge data network, or is to be split between the UE and the edge data network [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, receiving an indication of a first adjusted performance factor to indicate that processing of the application data traffic is to be performed by the UE, is to be performed by the edge data network, or is to be split between the UE and the edge data network (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)].

As per claim 23, 3GPP discloses the method of claim 18, 
wherein the UE modified performance profile indicates, for the application client, an adjustment to the one or more performance indicators based at least in part on an available network quality of service performance parameter, a current radio link quality parameter, a UE thermal parameter, a UE processor load parameter, a UE storage availability parameter, a UE memory availability parameter, an edge resource availability parameter, an application data time sensitivity parameter, a predicted change parameter, a predicted quality of service change parameter, a predicted user behavior parameter, a security parameter, a privacy parameter, or any combination thereof [Table 7.12.1.2-1, pages 14, 15, 21, 35, wherein the UE modified performance profile indicates, for the application client, an adjustment to the one or more performance indicators based at least in part on an available network quality of service performance parameter (Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements)].

As per claim 24, 3GPP discloses the method of claim 18, wherein receiving the indication of the adjustment comprises: 
Table 7.8.1-1, 7.8.1-1, pages 14, 36, receiving, based at least in part on the UE modified performance profile, an indication of an adjusted frame rate performance indicator (KPIs (e.g. latency and data rate))].

As per claim 26, 3GPP discloses the method of claim 18, 
wherein the wireless network is a cellular network [page 7, wherein the wireless network is a cellular network (edge of the cellular network)].

As per claim 27, 3GPP discloses an apparatus for wireless communications [Figures 6.2-1, 7.1.1-1, 7.2.1.2-1, 7.2.1.3-1, 7.6.1-1, 7.13.1.2-1, pages 17, 20, 22, 24, 33, 50, an apparatus for wireless communications], comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor [Figure 7.17.1-1, pages 37, 46, 61, 77, a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (storage and network resources; Edge Enabler Server stores the Service Profile)] to cause the apparatus to: 
transmit, to an edge data network via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the apparatus based at least in part on an apparatus performance profile for the Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, transmit, to an edge data network via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the apparatus based at least in part on an apparatus performance profile for the application client (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)]; and 
communicate application data traffic with the edge data network via the wireless network in accordance with the one or more adjusted performance indicators [Figures 7.2.1.3-1, 7.7.1-1, pages 10, 20, 21, 35, communicate application data traffic with the edge data network via the wireless network in accordance with the one or more adjusted performance indicators (change in UE's location, change in network conditions etc., as configured in the Edge Enabler Server or as requested by the Edge Enabler Client; Application Client(s) may adjust its behavior; routing the outgoing application data traffic)].

As per claim 28, 3GPP discloses the apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the edge data network via the wireless network, an indication of the one or more performance indicators for the application client [Figure 7.1.1-1, pages 21, 22, 23, 35, receive, from the edge data network via the wireless network, an indication of the one or more performance indicators for the application client (Server responds to the UE by sending the list of Edge Data Network configuration(s))], wherein the one or more performance indicators are one or more default performance indicators [pages 21-23, 35, 36, the one or more performance indicators are one or more default performance indicators (Edge Enabler Client sends Edge Enabler Client registration request (New or Update Indication, Application Client Profile(s)) to the Edge Enabler Server, the registration request may include a new registration comprising default/initial KPI)].

As per claim 29, 3GPP discloses an apparatus for wireless communications of an edge data network, comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor [Figure 7.17.1-1, pages 37, 46, 61, 77, a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (storage and network resources; Edge Enabler Server stores the Service Profile)] to cause the apparatus to: 
receive, from a user equipment (UE) via a wireless network [Figures 6.2-1, 7.1.1-1, 7.2.1.2-1, 7.2.1.3-1, 7.6.1-1, 7.13.1.2-1, pages 17, 20, 22, 24, 33, 50, a user equipment (UE) via a wireless network (Application Clients in the UE)], an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client [Figures 7.2.1.3-1, 7.7.1-1, Table 7.2.1.2-2, pages 10, 20, 21, 35, 50, receive, from a user equipment (UE) via a wireless network, an indication of an adjustment to one or more performance indicators for an application client operating on the UE to receive service from the edge data network based at least in part on a UE modified performance profile for the application client (Edge Enabler Client sends a dynamic information subscription request to the Edge Enabler Server; triggers a notification to the Edge Enabler Client containing the latest update on availability information; Application Client(s) may adjust its behaviour, for e.g. changes the QoS requirements; query message includes information of a list of the Application Clients residing in the UE)]; and 
communicate application data traffic with the UE via the wireless network in accordance with the one or more adjusted performance indicators [Figures 7.2.1.3-1, 7.7.1-1, pages 10, 20, 21, 35, communicate application data traffic with the UE via the wireless network in accordance with the one or more adjusted performance indicators (change in UE's location, change in network conditions etc., as configured in the Edge Enabler Server or as requested by the Edge Enabler Client; Application Client(s) may adjust its behavior; routing the outgoing application data traffic)].

As per claim 30, 3GPP discloses the apparatus of claim 29, wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit, to the UE via the wireless network, an indication of the one or more performance indicators for the application client [Figure 7.1.1-1, pages 21, 22, 23, 35, transmit, to the UE via the wireless network, an indication of the one or more performance indicators for the application client (Server responds to the UE by sending the list of Edge Data Network configuration(s))], wherein the one or more performance indicators are one or more default performance indicators [pages 21-23, 35, 36, the one or more performance indicators are one or more default performance indicators (Edge Enabler Client sends Edge Enabler Client registration request (New or Update Indication, Application Client Profile(s)) to the Edge Enabler Server, the registration request may include a new registration comprising default/initial KPI)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 11, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, in view of Mirahsan et al., (hereinafter Mirahsan), U.S. Publication No. 2017/0104688.

As per claim 6, 3GPP discloses the method of claim 1, 3GPP does not explicitly discloses the further comprising: transmitting, to a base station of the wireless network, an indication of an adjustment to a radio resource performance indicator based at least in part on the UE modified performance profile, wherein the application data traffic is communicated via the base station of the wireless network in accordance with the adjusted radio resource performance indicator.
However, Mirahsan teaches transmitting, to a base station of the wireless network, an indication of an adjustment to a radio resource performance indicator based at least in part on the UE modified performance profile, wherein the application data traffic is fig. 3, paragraphs 0021, 0032, 0041, 0046, 0048, 0056, transmitting, to a base station of the wireless network, an indication of an adjustment to a radio resource performance indicator based at least in part on the UE modified performance profile, wherein the application data traffic is communicated via the base station of the wireless network in accordance with the adjusted radio resource performance indicator (generating and transmitting instructions to one or more network nodes; network resources include wireless access link capacities available at access nodes usable by the virtual communication network)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP by transmitting, to a base station of the wireless network, an indication of an adjustment to a radio resource performance indicator as taught by Mirahsan because it would provide the 3GPP’s method with the enhanced capability of providing an efficient and fast optimization procedure [Mirahsan, paragraphs 0029, 0073, 0102].

As per claim 8, 3GPP discloses the method of claim 1, 3GPP does not explicitly discloses further comprising: monitoring execution of the application client to generate empirical data; and generating the UE modified performance profile based at least in part on the empirical data.
However, Mirahsan teaches monitoring execution of the application client to generate empirical data; and generating the UE modified performance profile based at least in part on the empirical data [fig. 3, paragraphs 0025, 0030, 0031, 0032, 0045,  0047, 0055, 0061, 0063, transmitting, to a base station of the wireless network, an indication of an adjustment to a radio resource performance indicator based at least in part on the UE modified performance profile, wherein the application data traffic is communicated via the base station of the wireless network in accordance with the adjusted radio resource performance indicator (analytical and statistical admission control of wireless virtual networks; profile may be provided in the form of a statistical profile of traffic demands)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP by monitoring execution of the application client to generate empirical data as taught by Mirahsan because it would provide the 3GPP’s method with the enhanced capability of providing an efficient and fast optimization procedure [Mirahsan, paragraphs 0029, 0073, 0102].

As per claim 11, 3GPP discloses the method of claim 1, 3GPP does not explicitly discloses wherein transmitting the indication of the adjustment comprises: transmitting an indication of an adjusted resolution performance indicator based at least in part on the UE modified performance profile.
However, Mirahsan teaches transmitting an indication of an adjusted resolution performance indicator based at least in part on the UE modified performance profile [paragraph 0051, transmitting an indication of an adjusted resolution performance indicator based at least in part on the UE modified performance profile (resolution which is used for admission control)].
Mirahsan, paragraphs 0029, 0073, 0102].

As per claim 15, 3GPP discloses the method of claim 1, 3GPP does not explicitly discloses further comprising: transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the UE modified performance profile.
However, Mirahsan teaches transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the UE modified performance profile [paragraph 0041, 0062, 0067, 0071, transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the UE modified performance profile (renegotiate the KPIs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP by Mirahsan, paragraphs 0029, 0073, 0102].

As per claim 25, 3GPP discloses the method of claim 18, 3GPP does not explicitly discloses further comprising: transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the one or more adjusted performance indicators.
However, Mirahsan teaches transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the one or more adjusted performance indicators [paragraph 0041, 0062, 0067, 0071, transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network for an application data session via which the application data traffic is communicated based at least in part on the one or more adjusted performance indicators (renegotiate the KPIs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP by transmitting a request to the wireless network requesting a change to a quality of service parameter negotiated between the UE and the wireless network as taught by Mirahsan Mirahsan, paragraphs 0029, 0073, 0102].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munar et al., U.S. Publication No. 2018/0270678 discloses determine many different KPIs that represent the overall performance of the network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469